                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 Criminal No. 21-MJ-664 (ECW), 21-MJ-665 (ECW), and 21-MJ-674 (ECW)

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                UNDER SEAL
        v.
                                                            MOTION TO UNSEAL
 REYEL DEVON SIMMONS,

                      Defendant.

       The United States of America, by and through its attorneys, W. Anders Folk, Acting

United States Attorney for the District of Minnesota, and Alexander D. Chiquoine,

Assistant United States Attorney, hereby moves the Court for an order to unseal the Search

Warrants in the above-referenced matter.

       This motion is based upon the following recent developments. First, the referenced

search warrants were executed on September 20, 2021. Second, the target of the associated

investigation, the defendant, Reyel Devon Simmons, was apprehended and taken into

custody on that same day. With these developments, sealing of the search warrants is no

longer necessary to preserve the investigation.



Dated: September 22, 2021                         Respectfully Submitted,

                                                  W. ANDERS FOLK
                                                  Acting United States Attorney

                                                  s/ Alexander D. Chiquoine

                                           BY:    ALEXANDER D. CHIQUOINE
                                                  Assistant U.S. Attorney
